           Case 5:21-cv-00130-J Document 16 Filed 06/23/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

KIMBERLY ANDERSON,                 )
                                   )
             Plaintiff,            )
                                   )
v.                                 )                     Case No. CIV-2021-130-J
                                   )
CREDIT MANAGEMENT COMPANY, et al., )
                                   )
             Defendant.            )

         DEFENDANT PORTFOLIO RECOVERY ASSOCIATES, LLC’S
              MOTION TO DISMISS AND BRIEF IN SUPPORT

        Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Portfolio Recovery Associates,

LLC, (“PRA”) moves to dismiss Plaintiff’s Complaint (Dkt. No. 1). Plaintiff fails to

identify the bare bones elements of her claim. Dismissal is required unless “the

plaintiff's complaint alone is legally sufficient to state a claim for which relief may be

granted.” Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). Plaintiff fails to

state a claim upon which relief can be granted, and the Complaint should be dismissed.

                             STATEMENT OF THE CASE

       Plaintiff’s one-count Complaint alleges that PRA violated the Fair Debt Collection

Practices Act (“FDCPA”) by failing to disclose that certain alleged debts were disputed.

Dkt No. 1, ¶ 22. Plaintiff alleges that PRA furnished a trade line of $223 allegedly owed to

Capital One. Dkt. No. 1, ¶ 14. Plaintiff also alleges that various other “debt collectors”

furnished additional trade lines concerning Plaintiff’s outstanding debt. Dkt. No. 1, ¶¶ 13,

15 – 17. Plaintiff further alleges that on July 22, 2020, she “made a dispute via telephone.”



                                             1
           Case 5:21-cv-00130-J Document 16 Filed 06/23/21 Page 2 of 5




Dkt. No. 1, ¶ 181. Plaintiff contends that when she re-checked her credit reports on February

15, 2021, none of the debts were shown as disputed. Dkt. No. 1, ¶ 18. This suit followed.

                          ARGUMENT AND AUTHORITIES

                                   Standard of Review

       The sufficiency of a complaint is a question of law, and when considering a Rule

12(b)(6) motion, a court must accept as true all well-pleaded, factual allegations in the

complaint, view those allegations in the light most favorable to the non-moving party, and

draw all reasonable inferences in the plaintiff’s favor. Mobley v. McCormick, 40 F.3d 337,

340 (10th Cir. 1994), citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

(2007). However, the “mere metaphysical possibility that some plaintiff could prove some

set of facts in support of the pleaded claims is insufficient; the complaint must give the

court reason to believe that this plaintiff has a reasonable likelihood of mustering factual

support for these claims.” Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177

(10th Cir. 2007) (emphasis original).

       A pleading that merely offers labels and conclusions or a formulaic recitation of the

elements of a cause of action is not enough. Nor does a complaint suffice if it “tenders

‘naked assertion[s] devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007).



1
  While evidentiary issues are not before the Court in a motion to dismiss, PRA has
reviewed its records carefully and finds no evidence that Plaintiff ever contacted it for
purposes of disputing the debt. As such, this is not a situation where Plaintiff can be given
leave to amend her Complaint to allege that she called PRA concerning an alleged dispute.

                                             2
                                                                                   OM 1001190.1
           Case 5:21-cv-00130-J Document 16 Filed 06/23/21 Page 3 of 5




“[C]onclusory statements without reference to [a complaint’s] factual context,” id., at 686,

are not entitled to an assumption of truth.

        PLAINTIFF FAILS TO ALLEGE A VIOLATION OF THE FDCPA.

       The FDCPA was enacted to prohibit the use of “abusive, deceptive, and unfair debt

collection practices.” 15 U.S.C. § 1692(a). To prevail on a claim under the FDCPA,

Plaintiff must allege that a “debt collector['s] effort to collect a ‘debt’ from a ‘consumer’

violated some provision of the FDCPA.” Maynard v. Cannon, 401 F.App’x 389, 393 (10th

Cir. 2010), citing, Piper v. Portnoff Law Assocs., Ltd., 396 F.3d 227, 234 (3rd Cir. 2005).

Plaintiff alleges only one violation of the FDCPA – PRA’s failure to allegedly disclose a

dispute to consumer reporting agencies in violation of 15 U.S.C. § 1692e(8). Dkt. No. 1, ¶

22.

       Plaintiff has not alleged that PRA’s alleged effort to collect a debt was in violation

of the FDCPA. Specifically, Plaintiff has failed to allege that PRA knew Plaintiff had

disputed her debt. The Complaint is absent of any factual allegations that debtor contacted

PRA and informed PRA that she disputed the debt. Rather, Plaintiff relies on a general

statement – that she “made a dispute via telephone” – to satisfy the requirements.

       Section 1692e(8) provides that “[c]ommunicating .… to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is debt” is prohibited. Section 1692e(8) requires the debt

collector to know or show know that the debt was disputed. See Robinson v. Greystone

Alliance, LLC, 2011 WL 2601573 (D.Md. June 29, 2011) (noting that section 1692e(8)

expressly requires knowledge). Hence, to assert a violation, Plaintiff must allege some facts
                                            3
                                                                                   OM 1001190.1
           Case 5:21-cv-00130-J Document 16 Filed 06/23/21 Page 4 of 5




supporting the conclusion that PRA knew or should have known the debt was disputed.

       However, Plaintiffs’ Complaint is nothing more than a formulaic recitation of

generalized statements. Plaintiff does not allege that PRA knew or should have known

about her alleged dispute of the debt. Plaintiff does not identify with whom she lodged the

dispute. The Complaint is wholly absent of any allegations related to the purported dispute

– Plaintiff fails to identify with whom she disputed the debt, that PRA knew of the dispute

or that PRA should have known of the dispute. PRA must be dismissed. See e.g. Ahmed v.

I.C. Sys., Inc., 2005 WL 3533111, * 5 (W.D.Pa. Dec. 20, 2005) (granting defendant’s

motion to dismiss § 1692e(8) claim because there were “no allegations in the complaint

giving rise to a reasonable inference that [defendant] knew or should have known of the

violation.”).

       It is axiomatic that a complaint must do more than offer labels, conclusions, or

formulaic recitations of the elements. More is required. “A complaint challenged by a rule

12(b)(6) motion to dismiss does not need to set forth detailed factual allegations, but a

plaintiff’s burden to set forth the grounds of his or her entitlement to relief ‘requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.’” Gerald v. Locksley, 849 F.Supp.2d 1190, 1208 (2011) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Naked assertion[s] devoid of further factual

enhancement’” fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 557).

       Plaintiff’s claim under § 1692e(8) fails. Plaintiff has not established that PRA knew

or should have known of the debt. The Motion must be granted.
                                          4
                                                                                    OM 1001190.1
           Case 5:21-cv-00130-J Document 16 Filed 06/23/21 Page 5 of 5




                                     CONCLUSION

       Plaintiff did not support the allegations in the Complaint. Rather, the Complaint is

stripped of any factual allegations – relying on generic, conclusory allegations. She has not

sufficiently stated a claim. For the foregoing reasons, PRA should be dismissed.

                                 RELIEF REQUESTED

       WHEREFORE PRA requests that the Court GRANT its Motion to Dismiss.

                                          Respectfully submitted,

                                          s/ Courtney D. Powell
                                          Courtney D. Powell, OBA No. 19444
                                          Spencer Fane LLP
                                          9400 North Broadway Ext., Suite 600
                                          Oklahoma City, Oklahoma 73114
                                          Telephone: (405) 844-9900
                                          Facsimile: (405) 844-9958
                                          Email: cpowell@spencerfane.com

                             CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of June, 2021, I electronically transmitted the
foregoing document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

Matthew B. Flies – cargillflies@yahoo.com
Kevin T. Crocker - kcrocker@bn-lawyers.com
Justin T. King - king@king-lawfirm.com

                                          s/ Courtney D. Powell




                                             5
                                                                                   OM 1001190.1
